Citation Nr: 0611579	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968, and from July 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for a 
gastrointestinal disability and hearing loss.    

As was noted by the Board in January 2004, the veteran was 
previously denied service connection for a gastrointestinal 
disorder and hearing loss, and those decisions became final.  
However, in its June 2002 decision, the RO denied service 
connection for these disabilities on the merits.  Regardless 
of the RO's action, the Board must address the issue of new 
and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

In its January 2004 decision/remand, the Board found new and 
material evidence had been submitted regarding the issue of 
service connection for a gastrointestinal disability, and 
this issue was remanded for consideration on the merits by 
the RO.  The Board made no determination regarding the 
whether new and material evidence had been submitted to 
reopen the service connection claim for hearing loss, and 
this issue was remanded for further procedural development.  
Thus, the issues currently before the Board are as noted on 
the title page of this decision.  

The veteran also perfected an appeal of the RO's June 2002 
denial of service connection for a psychiatric disability.  
However, in a July 2005 rating decision, the RO awarded the 
veteran service connection for dysthymia.  Because the 
veteran was awarded service connection for this disability, 
it is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence has not been presented indicating any 
current gastrointestinal disorder was incurred during the 
veteran's active military service.  

2.  In an October 1999 decision, the RO denied the veteran's 
claim for service connection for hearing loss.  

3.  The evidence submitted since the October 1999 denial of 
the veteran's claim for service connection for hearing loss 
is neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  

2.  The October 1999 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  Evidence submitted since the October 1999 rating decision 
is new and material with respect to the claim for service 
connection for hearing loss, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
October 2001, January 2002, January 2004, and September 2004 
letters, a June 2002 rating decision and subsequent rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs), and the January 2004 Board 
remand.  In addition, the RO letters, the SOC, and SSOC 
provided the veteran with specific information relevant to 
the VA's duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this respect, the October 2001 
RO letter properly notified the appellant of the evidence 
required to substantiate his claims for VA benefits.  In 
addition, the reasons and bases of the June 2002 rating 
decision, the SOC, the January 2004 Board remand, and the 
subsequent SSOCs specifically explained to the appellant what 
the evidence must show in order to establish service 
connection for the claimed disability.  Furthermore, although 
it is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, the Board finds that 
he has been notified of the need to provide such evidence.  
See 38 C.F.R. §  3.159(b)(1).  The AOJ's October 2001 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC and 
subsequent SSOCs contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

II. Service connection - Gastrointestinal disability

The veteran seeks service connection for a gastrointestinal 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  Where a veteran who served 
for ninety (90) days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases to a compensable degree within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.  

As was noted in the introduction, the veteran had two periods 
of service, separated by a period of over 10 years.  The 
evidence does not show, and the veteran does not contend, 
onset of a gastrointestinal disability during his first 
period of service, from September 1965 to August 1968.  Upon 
his return to service, during an April 1981 service entrance 
medical examination, the veteran denied any history of a 
stomach disorder, and none was found on objective 
examination.  However, a history of a bilateral inguinal 
hernia, with surgical repair, was noted.  This disorder had 
been resolved prior to the veteran's reenlistment, and was 
not considered disabling.  Likewise, a July 1986 periodic 
service medical examination was negative for any abdominal or 
gastrointestinal disorders.  Subsequently, in February 1987 
the veteran complained of gas pains.  No abnormality of the 
veteran's abdomen was found on physical examination.  On his 
January 1988 service separation report of medical history, he 
denied any history of stomach, liver, or intestinal trouble, 
and no abdominal disorders were found on concurrent physical 
examination.  

Following his separation from service, the veteran underwent 
VA general medical examination in September 1988.  He 
reported a history of "nervous stomach problems" during 
service, but currently displayed no gastrointestinal 
symptoms.  A stomach disorder was not diagnosed at that time.  

In May 1998, the veteran was hospitalized at a VA medical 
center for treatment of psychiatric symptoms.  On physical 
examination at admission, his abdomen was soft, nontender, 
and with no organomegaly.  No gastrointestinal disabilities 
were noted at that time, and the veteran did not report any 
gastrointestinal symptoms.  

In March 1999 the veteran sought treatment at a VA medical 
center for gastrointestinal symptoms, and underwent an upper 
gastrointestinal (GI) study.  A hiatal hernia with minimal 
gastroesophageal reflux was observed.  Duodenitis was also 
suspected, but no ulcer was seen.  Thereafter, he began 
receiving treatment for diarrhea and other gastrointestinal 
symptoms.  

In accordance with the Board's January 2004 remand order, the 
veteran was afforded a VA gastrointestinal examination in 
October 2005.  The veteran reported a problem of chronic 
diarrhea the last several years.  A recent diagnosis of colon 
polyps was noted.  However, after reviewing the claims file, 
including the veteran's service medical records, the examiner 
concluded he would have to "resort to speculation" in order 
to determine if the veteran's recurrent diarrhea and other 
gastrointestinal symptoms were related to "his prior episode 
of gastroenteritis-symptoms in 1987."  

Based on these findings, the Board concludes the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal disability.  
Competent evidence has not been presented of a nexus between 
any current gastrointestinal disability, and the veteran's 
reported gastrointestinal symptoms during military service.  
While the veteran did report gas pains during active military 
service in 1987, both his January 1988 service separation 
examination and September 1988 VA general medical examination 
were negative for any gastrointestinal symptoms or diagnoses, 
indicating the veteran's 1987 symptoms were acute and 
transitory.  Likewise, on VA hospitalization in May 1998, he 
was negative for any stomach disorders.  Additionally, the 
veteran did not seek post-service treatment for a 
gastrointestinal disorder until approximately 1999, more than 
10 year after separation from military service.  When the 
veteran's claim was presented to a VA examiner in October 
2005, the examiner stated he would have to "resort to 
speculation" in order to determine if the veteran's 
recurrent diarrhea and other gastrointestinal symptoms were 
related to "his prior episode of gastroenteritis-symptoms in 
1987."  Based on this evidence, the Board must conclude 
competent evidence of a nexus between any current 
gastrointestinal disorder and any disease or injury incurred 
during military service has not been presented; therefore, 
service connection for a gastrointestinal disability must be 
denied.  

The veteran has himself alleged he has a current 
gastrointestinal disability which had its onset during 
military service; however, as a layperson, his opinions 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a 
gastrointestinal disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


III. New and material evidence - Hearing loss

The veteran seeks to reopen a claim for service connection 
for hearing loss.  This claim was previously denied by the RO 
in October 1999, and in the absence of a timely appeal, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

In the RO's initial June 2002 rating decision, the RO 
considered and denied the veteran's claim on the merits.  In 
any such case, the Board is not bound by the RO's analysis of 
a claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (citing Barnett v. Brown, 8 Vet. App. 1, 4, 
aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  Thus, the veteran's 
claim for service connection for hearing loss must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2005); only if these legal requirements 
are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted additional 
evidence, including recent VA treatment records, in support 
of his application to reopen.  For the reasons to be 
discussed below, this evidence is both new and material, and 
his service connection claim may be reopened for 
consideration on the merits.  

In support of his application to reopen his claim, the 
veteran has submitted VA treatment records from the Knoxville 
VA medical center.  Specifically, in April 2002, the veteran 
was seen at a VA audiology clinic for evaluation of his 
claimed bilateral hearing loss.  The audiologist diagnosed 
mild to moderate high frequency sensorineural hearing loss 
bilaterally.  The Board notes first that these medical 
records are new, in that they were not of record at the time 
of the most recent 1999 denial.  Additionally, they are not 
cumulative and redundant of evidence already of record, as 
they suggest the veteran has a current diagnosis of hearing 
loss.  No such evidence was of record at the time of the 1999 
denial, as the RO found no current evidence of hearing loss, 
as defined by VA at 38 C.F.R. § 3.385.  Next, because the 
veteran's VA treatment records confirm a current diagnosis of 
hearing loss, rendered by a competent medical professional, 
they are material, as they relate to an unestablished fact 
necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the remainder of the record, 
raises a reasonable possibility of substantiating the claim 
at issue.  

Based on the above, the Board finds the veteran's VA medical 
treatment records to be both new and material evidence.  The 
veteran having submitted new and material evidence, his 
service connection claim for hearing loss must be reopened 
and considered on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  


ORDER

Service connection for a gastrointestinal disability is 
denied.  

The veteran having submitted new and material evidence, his 
service connection claim for hearing loss is reopened, and to 
this extent the appeal is granted.  


REMAND

The veteran's service connection claim for hearing loss 
having been reopened, it may now be considered on the merits.  
However, the Board finds additional development is required 
prior to final adjudication by the Board.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  That duty to assist 
includes providing a medical examination when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

First, the Board notes that while bilateral sensorineural 
hearing loss was diagnosed by a VA audiologist in April 2002, 
the specific numerical results of this audiological 
evaluation were not given.  For VA purposes, impaired hearing 
will be considered to be a disability when: the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  In the absence of more complete 
audiological results, the Board is unable to determine if the 
veteran has hearing loss as defined by VA regulation.  While 
the aforementioned April 2002 diagnosis was rendered by a 
competent medical expert, in the absence of more complete 
audiological findings, VA is unable to properly evaluate the 
veteran's claim.  Therefore, additional development is 
required.  

Second, the April 2002 VA audiological examination does not 
contain any opinion regarding the onset of the veteran's 
sensorineural hearing loss.  VA's duty to assist includes 
obtaining a medical opinion statement when such a statement 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Additionally, in the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Therefore, in light of the above, this issue is remanded for 
the following additional development:  

1.  The veteran should be afforded a VA 
audiological examination to determine the 
presence and severity of any current 
hearing loss.  The claims folder should 
be made available to the examiner for 
review of the pertinent evidence before 
the examination.  The examiner should 
obtain the veteran's auditory thresholds 
at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, as well as speech 
recognition scores based on the Maryland 
CNC tests.  After examining the veteran, 
the examiner should state whether the 
veteran has hearing loss as defined by 
38 C.F.R. § 3.385.  If so, the examiner 
should further indicate whether such 
hearing loss is as likely as not due to 
any acoustic trauma exposure during 
military service, or otherwise had its 
onset during such service.  The basis for 
all medical opinions expressed should be 
noted for the record.  

2.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Thereafter, the RO should again 
consider the veteran's pending claim for 
service connection for hearing loss in 
light of any additional evidence added to 
the record.  If the RO determines any 
additional development is required, such 
development should be accomplished prior 
to any decision by the RO.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


